Citation Nr: 0402466	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  95-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left posterior chest, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left abdomen, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased rating for the residuals of 
fragment wound scars of the left face and neck area, 
currently rated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

In the appellant's substantive appeal (VA Form 9), dated in 
June 1994, the appellant indicated that he desired a hearing 
before a member of the Board at the RO, and also before a 
local hearing officer at the RO.  A letter from the RO to the 
appellant, dated in February 1995, shows that at that time, 
the RO had scheduled a local hearing, to be held on March 30, 
1995.  A Report of Contact (VA Form 119) reflects that the 
appellant visited his representative on the day of his 
scheduled hearing and stated that he wanted to cancel his 
hearing.  In addition, in a Statement in Support of Claim (VA 
Form 21-4138), dated in July 2000, the appellant indicated 
that he did not wish to go to the RO for a hearing, and he 
requested that his case be sent to the Board for a final 
decision.  He also indicated in February 1996 and in June 
2002 that he did not want a hearing before the Board.  
Consequently, the Board will proceed with consideration of 
his claims.

(The fragment wound rating issues will be discussed in the 
REMAND section of this decision that follows the decision 
below on the PTSD claim.)  


FINDING OF FACT

The appellant's PTSD has resulted in his virtual isolation in 
the community, and ultimately in his being demonstrably 
unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


I.  Factual Background

In June 1993, the appellant underwent a PTSD examination.  At 
that time, he stated that he was single and lived in a house 
with his father.  The appellant indicated that his mother had 
recently died and that he did not have any children.  He 
noted that he had two years of high school, but then he 
dropped out because he wanted to go to work and he had not 
done very well in school.  According to the appellant, in 
November 1967, he entered the military and was subsequently 
stationed in Vietnam.  The appellant revealed that he was 
wounded three times while he was in Vietnam.  He stated that 
prior to his military service, he delivered the daily news 
and also worked at an outfit where he loaded small trailers 
and trucks with frozen foods.  According to the appellant, 
following his discharge, he returned to his former place of 
business, but the name had changed and they were not hiring.  
The appellant indicated that he last worked in 1988 when he 
was a gas station attendant.  

Upon mental status evaluation, the appellant was casually 
dressed and was "reasonably put together."  The appellant's 
affect was somewhat disconcerting and he seemed vacant at 
times.  Although the appellant was oriented to time, place, 
and person, it seemed that his speech got muddled 
occasionally, and that he said the opposite of what he really 
meant.  The appellant was generally pleasant and cooperative, 
although he was very difficult to follow in terms of his flow 
of thought on events.  He knew the name of the President of 
the United States, but could not name the governor of 
Illinois or the mayor of the city in which he lived.  The 
appellant could not perform serial seven subtraction.  
Regarding re-experiencing traumatic events, the appellant 
noted that he did not really have any recollections that he 
re-experienced.  He reported that he did not have any 
recurrent dreams about combat.  However, he revealed that he 
did have a dream about a glare in his room, but that when he 
awakened, he was unable to remember the dream and could not 
relate it.  The appellant stated that he did not experience 
any re-living of any of his war experiences.  There was no 
evidence of any distress regarding symbolic events.  
According to the appellant, there were things that were 
associated with the war that he avoided.  He indicated that 
he could watch war movies without any difficulties, and that 
he did not have any diminished interest in any activity.  The 
appellant was not estranged from others and his range of 
affect was not restricted, even though he was somewhat 
disconcerting.  He noted that he had difficulty falling 
asleep because he could not relax, and that he would not 
sleep for days at a time.  According to the appellant, he was 
irritable and had difficulty concentrating.  The appellant 
stated that he needed to be alert and aware of his 
environment.  He indicated that once in a while, he would be 
startled by unexpected noises.  The pertinent diagnoses were 
the following:  (1) PTSD, probable, mild, and (2) dysthymia.  

A Discharge Summary from the Hines VA Medical Center (VAMC) 
shows that the appellant was hospitalized from June to July 
1993 for an unrelated disorder.  According to the Summary, 
while the appellant was hospitalized, he was seen by the 
Psychiatric Consultation Service for evaluation of a mood 
disorder and was diagnosed with schizoaffective disorder, for 
which the appellant declined any medication or follow up.  
Upon his discharge, the pertinent diagnoses were the 
following: (1) PTSD, and (2) alcohol abuse, with 
schizophrenic-type personality disorder.

By a July 1993 rating action, the RO granted the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 9411, effective from 
February 24, 1993, for the appellant's service-connected 
PTSD.  

In June 1996, the appellant underwent a VA PTSD examination.  
At that time, he stated that he thought of Vietnam, but did 
not experience any flashbacks or nightmares.  The appellant 
indicated that he had insomnia and that his concentration was 
poor.  He denied any hallucinations.  Upon mental status 
evaluation, the examining physician stated that the appellant 
was oriented times three and was of average intelligence.  
According to the examiner, the appellant's recall and memory 
were decreased.  The diagnoses were the following: (Axis I) 
(1) PTSD, and (2) paranoid schizophrenia, and (Axis IV) 
health stress.  

A Hospital Summary from the Hines VAMC reflects that the 
appellant was hospitalized in September 1996 after 
complaining of hearing voices.  According to the Summary, a 
note from the psychiatry clinic reflected that they did not 
feel that the appellant was in any acute situation that 
required him to stay, and the appellant was discharged in 
October 1996.  Upon his discharge, the pertinent diagnoses 
were the following: (1) schizoaffective disorder, and (2) 
PTSD.   

A Discharge Summary from the Hines VAMC shows that the 
appellant was hospitalized for three days in March 1997 after 
reporting that he did not feel well and that he had back 
pain.  The appellant also noted that he was hearing voices.  
Upon his discharge, the pertinent diagnosis was schizophrenia 
with multiple somatic complaints.  

A Report of Contact (VA Form 119) from the Hines VAMC, dated 
in May 1997, shows that at that time, the Hines VAMC informed 
the RO that the appellant had been hospitalized for 21 
consecutive days in April 1997.  According to the Hines VAMC, 
the appellant's major diagnosis for that period of time was 
schizoaffective disorder.  

A Discharge Summary from the Hines VAMC reflects that the 
appellant was hospitalized from July to August 1997.  Upon 
admission, it was noted that the appellant was complaining of 
hearing voices, and also had complaints of multiple physical 
problems, primarily dizziness and numbness.  It was also 
reported that prior to admission, the appellant was living 
with his sister and brother-in-law, and was planning to 
return there after his discharge.  Upon mental status 
evaluation, the examining physician stated that the appellant 
was not cooperative and was always angry.  According to the 
examiner, the appellant ruminated over his complaints and 
would not listen.  The examiner indicated that the appellant 
exhibited inappropriate smiles while he was on the unit.  
Upon the appellant's discharge, he was diagnosed with the 
following:  (Axis I) (1) schizoaffective disorder, and (2) 
somatization disorder, (Axis II) obsessive traits, (Axis III) 
(1) hypertension, and (2) lupus, (Axis IV) moderate to 
severe, and (Axis V) Global Assessment of Functioning (GAF) 
score of 35 to 40 upon admission; GAF score of 60 upon 
discharge.  

A Hospital Summary from the Hines VAMC shows that the 
appellant was hospitalized from August to September 1997.  
According to the Summary, upon admission, it was noted that 
the appellant's chief complaint was of hearing voices, and 
that the voices had increased in intensity and that the 
appellant was talking back to the voices.  It was also 
reported that the appellant was feeling sad, but denied 
suicidal or homicidal ideation.  Upon mental status 
evaluation, the appellant was alert and oriented times three.  
The appellant's speech was normal and he had good eye 
contact.  There was no evidence of any psychomotor agitation 
or retardation.  The appellant's thought process was 
circumstantial and he had no delusions.  However, the 
appellant had auditory hallucinations.  The appellant's 
judgment was fair, but his insight was poor.  In regard to 
the appellant's memory, immediate recall was 3/3, recent 
recall was 3/3, and remote recall was 2/3.  While the 
appellant was hospitalized, he continued to deny active or 
passive suicidal ideation.  He had numerous vegetative 
symptoms of depression, including sleep disturbance, lack of 
concentration, psychomotor retardation, and appetite loss.  
His thought process remained integrated.  The appellant 
showed no evidence of active delusional thinking, but he had 
somatic preoccupations to the point of being delusional, and 
he continued to report auditory hallucinations.  Upon his 
discharge, the diagnoses were the following: (Axis I) 
schizoaffective disorder, history of alcohol dependence, 
(Axis II) schizo-type personality traits, (Axis IV) severe, 
and (Axis V) GAF score of 20 on admission; GAF score of 40 to 
50 on discharge.  

A Discharge Summary from the Hines VAMC shows that the 
appellant was hospitalized from January to February 1998.  
Upon admission, it was noted that the appellant had a history 
of schizophrenia, lupus, and hypertension, and presented with 
multiple somatic complaints and complaints of hearing voices.  
The appellant stated that his sister had died in May 1997, 
and that he was living with his brother-in-law and nephew.  
He indicated that he was very upset by his sister's death.  
Upon mental status evaluation, the appellant's mood was 
anxious.  The examiner noted that the appellant denied any 
suicidal or homicidal ideations, and that he had poor 
insight.  According to the examiner, the appellant did not 
have any visual or olfactory hallucinations or delusions, but 
his auditory hallucinations were worsening.  The examiner 
stated that the appellant appeared excessively concerned 
about his health.  Upon his discharge, the appellant was 
diagnosed with the following: (Axis I) (1) schizoaffective 
disorder, (2) possible PTSD, and (3) history of alcohol 
dependence, (Axis II) schizotypal personality traits, (Axis 
III) (1) lupus, (2) benign hypertension, (3) arthropathy of 
the shoulder, back, and neck, (4) otitis media, and (5) weak 
muscles diffusely, and (Axis V) GAF of 20.  

A VA PTSD examination was conducted in May 1998.  At that 
time, the examining physician stated that the appellant had a 
history of hearing voices since Vietnam.  The examiner 
indicated that according to the appellant, he felt like he 
was always "off-balance or going to lose it."  The 
appellant noted that sometimes, he could not control his 
anger and that he had strange dreams.  He reported that he 
was "dumb" at counting money.  According to the appellant, 
he had not worked since 1989 when, after drinking, he fell 
and fractured his skull.  The appellant also revealed that he 
was working as a groundskeeper, but that he had not yet been 
paid after working three months.  Upon mental status 
evaluation, the appellant was alert and oriented times three.  
The examiner noted that the appellant's thought process was 
severely impaired and that he was a poor historian.  
According to the examiner, the appellant had a poorly 
organized thought process and his basic communication was in 
very simple terms suggesting either a moderate dementia or 
below average intelligence.  The examiner stated that the 
appellant had a limited decision-making and problem solving 
capacity.  He indicated that the appellant had a brain stem 
infarct which might have accounted for some brain damage.  
According to the examiner, the appellant heard voices, but 
had no delusions or suicidal or homicidal thoughts.  The 
examiner reported that the appellant had memory loss for some 
Vietnam combat events.  He noted that the appellant did not 
have an obsessive or ritualistic behavior which interfered 
with routine activities.  Regarding the appellant's rate and 
flow of speech, the examiner stated that the appellant 
rambled on beyond the answer to a question.  The examiner 
indicated that the appellant did not have any panic attacks, 
and that he had a history of depression, but was currently 
taking medication which was reducing his symptoms.  According 
to the examiner, the appellant experienced sleep impairment 
and could not fall asleep easily.  The examiner noted that 
the appellant needed sleeping pills.  He reported that at 
times, the appellant could not control his anger and became 
verbally abusive.  According to the examiner, the appellant 
had a poor social network, no friends, and a decreased sense 
of personal competence.  The examiner noted that the 
appellant did not experience nightmares or flashbacks, and 
that he liked to watch combat/war movies.  

Following the mental status evaluation, the examiner opined 
that the appellant's PTSD symptoms did not appear to be a 
major impairment when compared to his schizoaffective 
symptoms, but that the appellant's social and industrial 
impairment was severe.  According to the examiner, the 
appellant's PTSD symptoms aggravated his schizoaffective 
symptoms, and both co-existed and impaired his ability to 
function with people and interact appropriately.  The 
examiner stated that either the appellant's PTSD or his 
schizoaffective disorder alone would be sufficient to 
severely impair relationships and employability.  The 
examiner further opined that the appellant's combat 
experiences and PTSD may have triggered his schizoaffective 
disorder.  The diagnoses were the following: (Axis I) (1) 
PTSD, and (2) schizoaffective disorder, (Axis II) no 
diagnosis, (Axis III) multiple medical problems, (Axis IV) 
mental disorder, no supportive network, job impairment, and 
(Axis V) GAF score of 30.  According to the examiner, severe 
PTSD and combat had created or aggravated a schizoaffective 
disorder.  

In June 2001, the appellant underwent a PTSD examination.  At 
that time, the examining physician stated that the appellant 
was unemployed and had last worked from 1987 to 1988 as a gas 
station attendant.  According to the examiner, the appellant 
was single and was living with his brother.  The examiner 
noted that according to the appellant, he was anxious, 
nervous, irritable, depressed, and had feelings of 
hopelessness.  The appellant also complained of difficulties 
in getting along with others and noted that he frequently 
stayed in and did not socialize.  He was somewhat suspicious 
of others, and he complained of impaired thinking, impaired 
concentration, and difficulty sleeping.  The appellant 
indicated that his appetite fluctuated from good to poor, and 
that he had occasional nightmares and auditory 
hallucinations.  According to the examiner, the appellant had 
an exaggerated startle response and was detached from others.  
He had an inability to recall some traumatic events in the 
past and was easily confused.  The examiner noted that the 
appellant got lost or disoriented easily.  According to the 
examiner, the appellant tended to ramble in his answers to 
interview questions and his speech was somewhat restricted 
and difficult to understand at times.  The examiner indicated 
that the appellant's grooming was poor.  

Upon mental status evaluation, the appellant was alert, 
friendly, and cooperative, and was oriented times three.  The 
appellant's judgment was fair and his insight was poor.  The 
examiner stated that there were no delusions, but that the 
appellant reported hearing auditory hallucinations.  
According to the examiner, the appellant did not have any 
homicidal or suicidal thoughts.  The examiner indicated that 
the appellant's ability to maintain minimal personal hygiene 
was in question.  He noted that the appellant did not suffer 
from any obsessive or ritualistic behavior, or panic attacks, 
and that his rate and flow of speech were within normal 
limits.  The appellant's mood was euthymic, his affect was 
blunted, and his anxiety was moderate.  His impulse control 
was satisfactory.  The appellant's sleep impairment was 
severe without medications, but he took medication to cope 
with that problem.  Following the mental status evaluation, 
the appellant was diagnosed with the following: (Axis I) (1) 
PTSD, and (2) schizoaffective disorder, (Axis II) schizoid 
personality disorder, (Axis IV) poor social network, and 
(Axis V) GAF score of 45.  The examiner opined that it was 
difficult or impossible to determine where all of the 
appellant's psychiatric diagnoses began and ended.  According 
to the examiner, it was difficult to give a GAF score for any 
one single diagnosis.  The examiner stated that the GAF score 
of 45 pertained to the appellant's present overall 
functioning.  

II.  Analysis

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2003).

As previously stated, by a July 1993 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder.  At that time, 
the RO assigned a 10 percent disability rating under 
Diagnostic Code 9411, effective from February 24, 1993, for 
the appellant's service-connected PTSD.  In this regard, as 
the appellant has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since February 
24, 1993.  

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2003).  Because 
this change took effect during the pendency of the 
appellant's appeal, both the former and the revised criteria 
will be considered in evaluating the appellant's service-
connected PTSD.  However, the new regulations cannot be 
applied prior to their effective date.  38 U.S.C.A. § 5110 
(West 2002).  The Board notes that the appellant was provided 
with notice of the change in the rating criteria in a July 
1998 SSOC, and was given the opportunity to provide 
additional evidence or argument on the issue on appeal.  

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).  A 10 percent evaluation is 
warranted for less than criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).  

A 30 percent disability rating for PTSD was assigned when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
the psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  Id.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals (hereinafter, "the 
Court")) stated that the term "definite" in 38 C.F.R. § 
4.132 (1996) was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  59 Fed. Reg. 4752 (1994), VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
2002).

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows: 

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2003).   

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102 (2002).  In this regard, the Board recognizes that 
although the appellant is service-connected for his diagnosed 
PTSD, he is not service-connected for his diagnosed 
schizoaffective disorder.  The Board observes that the 
evidence of record shows that the appellant has been 
hospitalized numerous times due to his schizoaffective 
disorder.  In addition, in the appellant's June 2001 PTSD 
examination, the appellant was diagnosed with PTSD and 
schizoaffective disorder, and the examiner opined that it was 
difficult or impossible to determine where all of the 
appellant's psychiatric diagnoses began and ended.  The 
examiner further stated that it was difficult to give a GAF 
score for any one single diagnosis, and he noted that the GAF 
score of 45 pertained to the appellant's present overall 
functioning.  In addition, in the appellant's May 1998 VA 
PTSD examination, although the examiner opined that the 
appellant's PTSD symptoms did not appear to be a major 
impairment when compared to his schizoaffective symptoms, the 
examiner also stated that the appellant's PTSD symptoms 
aggravated his schizoaffective symptoms, and that both co-
existed and impaired his ability to function with people and 
to interact appropriately.  Furthermore, the examiner stated 
that either the appellant's PTSD or his schizoaffective 
disorder alone would be sufficient to severely impair 
relationships and employability, thereby essentially placing 
an equal level of disability to each psychiatric impairment.  
Therefore, in light of the above, the Board will consider all 
of the appellant's various symptoms in assigning a rating for 
his PTSD.  See Mittleider, supra.  

Applying the foregoing principles to the facts of the present 
case, and granting the appellant the benefit of the doubt in 
this matter, the Board finds that a 100 percent rating for 
the appellant's service-connected PTSD is warranted.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996); 38 C.F.R. 
§ 4.130 (2003).  The Board finds that such a rating is 
warranted since the award of service connection--February 24, 
1993.  Fenderson, supra.  

The Board notes that the medical evidence may be 
characterized as showing a disability picture that results in 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The medical evidence of record has consistently 
indicated that the appellant was socially isolated--his 
social network was described as being poor.  Although the 
appellant has lived with various family members through the 
years, in the Discharge Summary from the Hines VAMC, dated in 
August 1997, it was noted that the appellant had poor family 
support.  In addition, the appellant has had no friends and a 
decreased sense of personal competence.  He also has an 
exaggerated startle response and is detached from others.  

Additionally, the evidence shows that the appellant is 
demonstrably unable to obtain or retain employment.  The 
evidence of record shows that the appellant last worked in 
1988 when he was a gas station attendant.  In the appellant's 
May 1998 VA PTSD examination, the examiner stated that the 
appellant's social and industrial impairment was severe.  In 
addition, as previously stated, the examiner stated that 
either the appellant's PTSD or his schizoaffective disorder 
alone would be sufficient to severely impair relationships 
and employability, and a GAF score of 30 was assigned.  
Moreover, in the appellant's June 2001 VA PTSD examination, 
the examiner assigned a GAF score of 45 pertaining to the 
appellant's overall functioning.  The Board notes that these 
GAF scores show that the appellant is unable to keep 
employment.  The GAF scale reflects that a rating from 21 to 
30 equates to "inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The Board further notes that the GAF scale 
shows that a rating from 41 to 50 equates to "serious 
impairment in social, occupational, or school functioning 
(e.g., . . . unable to keep a job)."  Id.  

Thus, the Board finds, for the reasons set forth above, that 
the appellant's difficulties more closely approximate the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7.  Indeed, 
it is the criteria for the 100 percent rating that 
specifically refer to disturbances akin to those experienced 
by the appellant--virtual isolation and ultimately being 
unable to retain employment, etc.  Consequently, the Board 
finds that his symptoms are best represented by the criteria 
for a 100 percent rating.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  This is so throughout the pendency of the 
claim.  Fenderson, supra.  (Although earlier examinations 
referred to PTSD as being a "mild" problem, the Board notes 
that many of the same symptoms experienced more recently were 
experienced then.  Additionally, while it was not as clear in 
the early 1990's what the veteran's diagnosis should be, it 
became clearer with time that he suffered from both PTSD and 
a psychosis, symptoms from which could not be separately 
analyzed or delineated in a manner necessary to assigning a 
rating for one without consideration of the other.  
Consequently, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, the award should be 
made effective from the date service connection was made 
effective.)

Having found that a 100 percent rating is warranted under the 
criteria in effect prior to November 7, 1996, the Board 
concludes that further analysis of the new rating criteria is 
not necessary.  Given the totality of the evidence the Board 
does not find that a lesser rating was warranted for any 
period subsequent to the change in rating criteria.  
Fenderson, supra.  


ORDER

A 100 percent rating for PTSD from February 24, 1993, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The appellant's service medical records show that in June 
1968, the appellant sustained fragmentation wounds to his 
face, neck, and left chest, without artery or nerve 
involvement.  The appellant subsequently underwent 
debridement of his wounds and the left chest wound produced a 
small hemothorax, but did not require the use of a chest 
tube.  

In May 1971, the appellant underwent a VA examination.  Upon 
physical examination, it was noted that the appellant had a 
scar of penetrating shell fragment wound in the left 
posterior chest wall just above the lower border of the 
scapula, which was roughly 11/2 by 1 inch, and was healed, 
nonadherent, nonfibrotic, and nonsymptomatic.  The diagnosis 
was scar of penetrating shell fragment wound of the left 
posterior chest wall which was healed and nonsymptomatic, 
with retained foreign body.  A chest x-ray was interpreted as 
showing evidence of an irregular metallic fragment which 
measured 7/10 by 6/10 cm. situated in the soft tissues of the 
dorsal area of the left side, definitely outside of the 
thoracic cage at the level of D-8.  Both lung fields appeared 
to be essentially negative and the cardiac shadow showed no 
evidence of enlargement.  

By a July 1971 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a scar of the 
left chest wall, with retained foreign body in the dorsal 
area.  At that time, the RO assigned a zero percent 
disability rating under Diagnostic Code 7805, effective from 
November 27, 1969, for the appellant's service-connected 
chest scar.  

In April 1993, the appellant requested that his service-
connected chest scar be reevaluated for a higher rating.  

A VA examination was conducted in June 1993.  At that time, 
the appellant had a chest x-ray taken.  The chest x-ray was 
interpreted as showing clear lung fields.  The heart and 
aorta were normal, and mediastinum and visualized bony 
structures were negative.  The impression was of a 
radiographically normal chest.  It was also noted that there 
were bullet fragments of the left lower chest projection.  
Upon physical examination, it was reported that the appellant 
had scars of the left posterior lateral thorax and left 
lumbar area which were well healed, without any inflammation.  
The diagnosis was scars.  Color photographs of the 
appellant's scars were associated with the examination 
report.  

By a September 1995 rating action, the RO increased the 
disability rating for the appellant's service-connected left 
chest wall scar with retained foreign body, from zero percent 
to 10 percent disabling under Diagnostic Code 5320 for muscle 
injuries, effective from November 27, 1969.  At that time, 
the RO concluded that the failure of the July 1971 rating 
decision to assign a 10 percent evaluation for the 
appellant's shell fragment wound of the left posterior chest, 
with retained foreign body, under the provisions of 38 C.F.R. 
§ 4.56 which stated, in part, that deep penetrating wounds 
due to shrapnel fragments were to be considered as of at 
least a moderate degree, was clear and unmistakable error.  

In a September 2000 rating action, the RO increased the 
rating for the appellant's service-connected left chest wall 
scar with retained foreign body, from 10 percent to 20 
percent disabling under Diagnostic Code 5320, effective from 
October 7, 1996.  At that time, the RO noted that effective 
October 7, 1996, the diagnostic codes and criteria for 
evaluating pleural cavity injuries such as gunshot wounds 
were revised.  According to the RO, Diagnostic Code 6843, 
which pertained to traumatic chest wall defect, pneumothorax, 
hernia, etc., was added.  In addition, Note 3 to Diagnostic 
Code 6843 provided that gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain, or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion, 
should be rated at least 20 percent disabling.  The RO 
indicated that although the evidence of record was silent for 
objective evidence of a chronic separate respiratory 
condition apart from the already service-connected shell 
fragment wound of the left posterior chest, such evaluation 
would still be increased to 20 percent disabling, effective 
from the October 7, 1996 change to the Schedule for Rating 
Disabilities.  The RO also stated that there was no current 
evidence, however, of severe muscle disability either before 
or after the July 3, 1997 change to the criteria in the 
Schedule for Rating Disabilities for muscle injuries.  

In light of the above, the Board notes that although the 
evidence of record shows that the appellant has undergone a 
recent VA skin examination pertinent to his service-connected 
shell fragment wound of the left posterior chest, dated in 
June 2001, the evidence of record does not show that he has 
undergone a pulmonary examination to determine whether he 
indeed experiences any restrictive defect due to the service-
connected injury residuals.  Accordingly, further development 
of this claim is required.  

With respect to all three fragment wound ratings, the Board 
also notes that the criteria for rating skin disabilities, 
including scarring, changed August 30, 2002.  67 Fed. Reg. 
49590-99 (July 31, 2002).  The veteran was informed of the 
change by letter dated in September 2003; however, additional 
medical examination is needed in order to obtain evidence 
sufficient to apply the new criteria.  A skin examination of 
each of the three disabilities is therefore required.  

The Board also notes that by a July 1993 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for systemic lupus erythematosus.  The appellant 
was provided notice of the decision and of his appellate 
rights.  He did not file a notice of disagreement.  The July 
1993 rating decision consequently became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; see also 
38 C.F.R. § 20.1103 (2003).  

By May 1994 and January 1995 rating actions, the RO 
determined that the appellant's claim of service connection 
for systemic lupus erythematosus should remain denied.  The 
appellant thereafter filed a notice of disagreement in 
February 1995.  The appellant's representative specifically 
requested that the RO consider the memorandum as a notice of 
disagreement (NOD) with the rating decision regarding the 
appellant's claim of service connection for systemic lupus 
erythematosus.  Thus, as this statement is accepted as a 
timely notice of disagreement on this issue, the Board is 
required to remand to the RO for issuance of a statement of 
the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following development: 

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
systemic lupus erythematosus.  The 
appellant should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the appellant perfects an appeal by the 
submission of a timely substantive 
appeal, this issue should be returned to 
the Board.  38 C.F.R. §§ 20.202, 20.302 
(2003); 66 Fed. Reg. 50318-19 (Oct. 3, 
2001).  

2.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  

3.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A) a comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service-
connected scarring of the left posterior 
chest, left abdomen, and left face and 
neck areas.  The claims folder, to 
include a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
specifically note whether any scar is 
superficial, unstable, poorly nourished, 
with repeated ulceration or painful on 
objective demonstration.  (A superficial 
scar is one not associated with 
underlying soft tissue damage, and an 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.)  The 
size (width and length) of each scar 
should be measured, and each disfiguring 
characteristic of the face and neck 
scarring should be specifically noted.  
38 C.F.R. § 4.118 (Diagnostic Code 7800) 
(2003) (there are 8 disfiguring 
characteristics, including scars of a 
certain size, changes in contour of the 
skin, adherence to underlying tissue, 
certain pigment changes, changes in skin 
texture, absence of underlying tissue of 
a certain dimension, and indurated and 
inflexible skin of a certain dimension.)   

(B) a VA pulmonary examination to 
determine the current nature and severity 
of his residuals of shell fragment wound 
of the left posterior chest, with 
retained foreign body.  The claims 
folder, to include a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
carefully elicit all of the appellant's 
subjective complaints concerning his 
lungs.  Any necessary examination or 
diagnostic examination should be 
conducted, including, but not limited to, 
pulmonary function testing, to 
specifically include FEV-1, FVC, DLCO 
(SB), and maximum oxygen consumption.  

If pulmonary function testing is not 
completed, the attempts to conduct such 
examination should be described, and the 
respiratory examiner should be requested 
to provide a description of the 
appellant's current lung disabilities, 
including determining whether such lung 
disability is attributable to a retained 
foreign body or removal of that foreign 
body using the terms, "mild", 
"moderate," "severe," or 
"pronounced," and provide the extent of 
any demonstrated dyspnea.  The examiner 
should set forth all current disorders of 
the lungs or of the muscles or nerves 
affecting the lungs, and provide the 
appropriate medical diagnoses.  For each 
restrictive lung defect noted, the 
examiner should provide an opinion as to 
whether it was caused or made worse by 
the veteran's service-connected wound 
residuals.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of 38 C.F.R. 
§ 3.159.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.  

6.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remanded.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



